Citation Nr: 0801199	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-40 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from August 1961 to January 
1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Petersburg, Florida.

The veteran requested review of his claim on appeal by a 
Decision Review Officer (DRO).  In a November 2005 statement 
of the case a DRO addressed his claim de novo as part of the 
appeal process. See 38 CFR § 3.2600 (2007).  The Board 
accordingly considers the claim to have been properly 
adjudicated.

In his substantive appeal, the veteran requested a Board 
hearing at the RO.   However, he subsequently withdrew this 
request in an amended substantive appeal received in December 
2005.

In correspondence received in November 2004 and March 2005, 
the veteran expressed his contention with the amount of 
special monthly compensation for loss of use of a creative 
organ that he receives.  The Board acknowledges that the 
veteran is in receipt of such compensation pursuant to 38 
U.S.C.A. § 1114(k).   However, the RO has not yet addressed 
the contentions he raised.  Therefore, the issue is referred 
to the RO for appropriate action.     

Additionally, during the pendency of this appeal the veteran 
filed service connection claims for peripheral neuropathy of 
the lower extremities and hypertension and an increased 
compensation claim for his service-connected diabetes 
mellitus.  Such issues were addressed in an April 2006 rating 
decision.  Those issues were not appealed and as a result, 
they are not presently before the Board. See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 19.26, 20.300, 20.302, 20.305.  
 

FINDINGS OF FACT

1.  Sleep apnea was not diagnosed until 2003.  

2.  Sleep apnea is unrelated to active duty service, a 
service-connected disability, or exposure to an herbicide.  


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred or 
aggravated, nor is it proximately due to or the result of a 
service-connected disease or injury. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116(a), 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.03, 3.307, 3.309, 3.310(a) (2007).

S
REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

It is also noted that additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).
In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The first question for consideration when evaluating a 
service connection claim is whether competent evidence 
demonstrates a current disability.  The Board notes that the 
veteran has a current diagnosis of sleep apnea.  
Specifically, private treatment records dated from 2003 to 
2004 reflect a diagnosis of severe sleep apnea/hypopnea and 
poor sleep efficiency.  Therefore, the evidence of record 
reflects a current diagnosis of sleep apnea.  

Regarding the second element of a service connection claim, 
that of in-service incurrence, the veteran's service medical 
records do not indicate that he was diagnosed or treated for 
a sleep disorder, including sleep apnea.  His separation 
examination dated January 1982 does not include any findings 
of a sleep disorder.  Furthermore, the appellant denied 
having any trouble sleeping in his reports of medical history 
dated August 1961, April 1960, January 1963 and March 1968.   

Additionally, a review of post-service medical evidence does 
not demonstrate any findings indicative of sleep apnea until 
2003.  The multi-year gap between service separation (1982) 
and initial diagnosis of sleep apnea (2003), in the absence 
of confirmatory evidence showing continuity of such symptoms, 
does not support the veteran's assertions that he has 
experienced this disorder since active duty.  

In addition to the documented post service treatment records, 
the evidence also includes statements from the veteran 
asserting continuity of symptoms. The Board acknowledges that 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  In adjudicating his claims, 
the Board must evaluate the veteran's credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

The Board has considered the veteran's statements asserting 
continuity of symptomatology of his currently-diagnosed sleep 
apnea and active duty service.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

While the Board acknowledges that the veteran is competent to 
provide evidence of his own experiences, the fact that he did 
not complain of sleep apnea for more than 20 years after 
separation from service weighs heavily against the claim he 
now makes that he has had problems ever since service.  

Furthermore, no competent evidence of record causally relates 
a sleep disorder to active service.  Specifically, no medical 
examiner or treating physician has established or suggested a 
medical nexus between the veteran's diagnosis of sleep apnea 
and active duty.

The Board acknowledges the veteran's statements asserting a 
relationship between his currently-diagnosed sleep apnea and 
active duty service.  While the veteran is competent to 
report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. at 470.  As a lay 
person, however, he is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues. 
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

Additionally, the Board has considered whether the veteran's 
sleep apnea is proximately due to or the result of his 
service-connected diabetes mellitus type II.  In his Notice 
of Disagreement (NOD) dated March 2005, the appellant 
asserted that his diabetes mellitus type II contributed to 
his sleep apnea.  The veteran also submitted an internet 
article entitled, "Sleep Disorder Treatment Also Aids 
Diabetes."  While the appellant alleges that this article 
proves diabetes mellitus contributes to sleep apnea, no such 
findings or any similar findings are contained therein.  

Moreover, the competent evidence of record, including private 
treatment records, does not show that his service-connected 
diabetes mellitus caused his sleep apnea or that it 
aggravated this condition beyond normal progression.      

The veteran himself believes that his sleep apnea is 
proximately due to or the result of his service-connected 
diabetes mellitus.  However, as mentioned above he has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Next, the Board has considered whether presumptive service 
connection is warranted under 38 C.F.R. § 3.309(e).  The 
appellant has asserted that his exposure to Agent Orange 
caused his currently-diagnosed sleep apnea.  In the present 
case, there is no dispute that the veteran had active service 
in the Republic of Vietnam during the applicable time period.  
See 38 C.F.R. § 3.307(a)(6)(iii) (2007).  As such, exposure 
to an herbicide agent is presumed.  Id.  Moreover, the claims 
file contains no evidence rebutting such presumption.  

Nevertheless, a grant of presumptive service connection for 
herbicide exposure is not possible here, because sleep 
disorders, including sleep apnea, are not among the diseases 
listed under 38 C.F.R. § 3.309(e).  Furthermore, there is no 
competent evidence to otherwise show that the currently-
diagnosed sleep apnea is otherwise directly related to in-
service herbicide exposure.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Accordingly, the criteria for 
presumptive service connection have not been satisfied.  

Given the absence of identified symptomatology for several 
years after discharge and no medical nexus between the 
veteran's current complaints and active duty, the Board finds 
that equipoise is not shown and the benefit of the doubt rule 
does not apply.  As the weight of evidence is against the 
veteran's claim, the Board is unable to grant the benefit 
sought.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in December 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in a April 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is an absence of in-service treatment for 
sleep apnea and no probative medical evidence indicating 
sleep apnea occurred in service or that it is associated with 
service.  Additionally, the veteran's statements indicating a 
history of post-service symptoms of sleep apnea do not 
demonstrate any in-service relationship.  Accordingly, an 
examination is not necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
and personnel records and obtained private treatment records.  
The veteran submitted private treatment records, an internet 
article pertaining to sleep disorder treatment, and 
statements in support of his claim.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for sleep apnea is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


